      Case 5:21-cr-00035-MTT-CHW Document 20 Filed 08/02/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
        v.                                    )   CASE NO. 5:21-CR-35 (MTT)
                                              )
 JASON MORGAN VINSON,                         )
                                              )
                        Defendant.            )
                                              )

                                         ORDER

       The parties have moved to continue this case until the next trial term. Doc. 19.

The defendant was indicted on June 9, 2021 and had his arraignment in this Court on

July 8, 2021. Docs. 1; 12. No prior continuances have been granted. The parties now

move the Court to continue this case to the next trial term to allow additional time for

defense counsel to effectively review discovery and prepare. Doc. 19 at 3.

       Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court finds the ends of justice served

by granting this continuance outweigh the best interests of the public and the defendant

to a speedy trial. Accordingly, the motion (Doc. 19) is GRANTED. The case is

continued from the August term until the Court’s trial term presently scheduled for

September 13, 2021. The corresponding delay shall be deemed excludable pursuant

to the provisions of the Speedy Trial Act, 18 U.S.C. §§ 3161 et seq.

       SO ORDERED, this 2nd day of August, 2021.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT
